Citation Nr: 0714682	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether timely appeal was filed on the September 2002 
rating decision.  

2.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition and 
denied as depression (February 2003 rating decision).

3.  Entitlement to service connection for chronic headaches, 
claimed as 
post-traumatic in origin.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for back injury 
residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952, and from March 1954 to November 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, Puerto Rico.    

The decision below addresses the merits of issues numbered 2, 
3, 4, and 5 on the title page of this decision.  Issue 
numbered 1 is REMANDED to the RO, via the Appeals Management 
Center, in Washington, D.C., consistent with Manlincon v. 
West, 12 Vet. App. 238 (1998).


FINDINGS OF FACT

1.  A February 2004 rating decision, of which the veteran was 
informed by letter dated February 24, 2004, decided that new 
and material evidence had not been received to reopen a claim 
of service connection for depression.  

2.  A notice of disagreement with the February 2004 rating 
decision was filed in October 2004.

3.  A statement of the case concerning the February 2004 
rating decision was issued on November 20, 2003.

4.  A substantive appeal was not filed within one year of the 
February 24, 2004 notice or the November 20, 2003 statement 
of the case.


5.  The claimed headaches, bilateral leg disability, and back 
disability are not shown to be etiologically related to 
active service; nor is arthritis affecting the legs or back 
shown to have become manifested within a year after 
discharge.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to review the appeal on the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous condition 
and previously denied as depression (February 2003 rating 
decision).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200-20.202, 20.302 (2006).

2.  The criteria for service connection for headaches, 
bilateral leg disability, and residuals of back injury are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Acquired Psychiatric Disorder

The Board must decide questions as to timeliness or adequacy 
of response to the statement of the case.  38 U.S.C.A. § 
7105(d)(3).  Such a decision may be made at any stage of a 
proceeding, regardless of RO decision on the issue.  38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A timely notice of disagreement (NOD) and a subsequent timely 
substantive appeal (typically, a Form 9), upon the issuance 
of a Statement of a Case (SOC), must be of record for 
appellate review.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  
An NOD is a written statement of a claimant or his 
representative expressing dissatisfaction with an 
adjudicative determination of the agency of original 
jurisdiction (that is, RO) and a desire to contest it.  38 
C.F.R. § 20.201.  Appeal must completed within 60 days of the 
date that the RO mails the SOC, or within the remainder of 
the 
one-year period from the date of mailing of the notice of the 
decision appealed, whichever is later.  38 C.F.R. §§ 20.202, 
20.302(b).

The "formality" of perfecting timely appeal is part of a 
clear and unambiguous statutory scheme that requires the 
filing of both an NOD and a formal appeal to the Board.  See 
Roy v. Brown, 5 Vet. App. 554, 555 (1993).  Without timely 
appeal, the Board has no jurisdiction to address the claim.

In November 2002, the veteran filed an informal claim of 
entitlement to, among other things, an acquired psychiatric 
disorder, which he characterized as a "nervous" condition.  
In February 2003, the RO issued a rating decision concluding 
that new and material evidence was not submitted to reopen a 
previously denied claim of entitlement to depression, claimed 
in November 2002, as a "nervous" condition.  Although the 
February 2003 rating decision did not specifically identify 
the prior rating decision denying service connection for 
depression, it is apparent from a review of the adjudication 
history in the claims file that, in characterizing the issue 
before the RO in February 2003 as a "new and material 
evidence to reopen," the RO was referring to the September 
2002 rating decision, which, among other things, denied 
service connection for depression.  See discussion in the 
remand order, below, on the issue of timeliness of appeal on 
the September 2002 rating decision.  On February 24, 2003, 
the RO notified the veteran of the rating decision and of his 
appeal rights.  

In March 2003, the veteran filed a notice of disagreement 
(NOD) responsive to the February 2003 rating decision, and 
that NOD indicates that he takes issue with the RO's 
unfavorable determination on whether new and material 
evidence was submitted to reopen the depression claim.  On 
March 10, 2004, the RO sent the veteran a Statement of the 
Case (SOC), which specifically referred to the February 2003 
rating decision.  The cover letter accompanying that SOC 
notified the veteran of his hearing and appeal rights, and 
included notice, specifically, that timely substantive appeal 
must be filed within 60 days from the date the SOC was 
mailed, or within the remainder, if any, of the one-year 
period from the date of notification of the rating decision 
being appealed.  A blank VA Form 9 was enclosed.  The record 
does not reflect a completed, executed VA Form 9, or other 
written communication that could reasonably be construed as a 
Form 9-equivalent responsive to the March 10, 2004 SOC and 
received within 60 days thereafter, which, in this case, was 
the expiration date for completing timely substantive appeal.

On November 8, 2006, the Board sent the veteran a letter, 
consistent with 38 C.F.R. § 20.101(d), and, essentially, 
explaining what the Board has set forth in this decision, 
above.  It also informed him that, although his filing of two 
VA Forms 9, received on February 9 and February 24, 2004 (the 
latter discussed specifically psychiatric problems), has been 
acknowledged, neither of those forms may be construed as a 
valid substantive appeal responsive to the March 10, 2004 SOC 
because a substantive appeal cannot be filed before an SOC is 
issued.  The Board also explained to the veteran that his 
representative's argument, submitted in lieu of VA Form 646, 
and dated October 20, 2004, cannot be deemed a Form 9-
equivalent responsive to the March 10, 2004 SOC because it 
was received after the 60-day period following the issuance 
of the SOC.  The Board further informed the veteran that he 
has a 60-day opportunity to respond to the Board's letter, 
whether in the form of submittal of additional evidence or 
argument on the issue of potential jurisdictional defect in 
his case.  The veteran also was told that, if he fails to 
respond, then the Board may proceed with a decision on the 
matter, and that that decision could result in a dismissal of 
his appeal for lack of Board jurisdiction.  In December 2006 
and January 2007, within the 60-day period after November 8, 
2006, the veteran submitted additional evidence in the form 
of private medical records, most of which do not concern his 
psychiatric condition, but nothing was submitted to support 
his position that he had filed a timely appeal.  To the 
extent that some of the new items do concern recent treatment 
for psychiatric problems, those items do not provide a basis 
for the Board to determine that, in this case, the veteran 
should be deemed to have filed a timely substantive appeal 
following the March 10, 2004 SOC.     


Based on the foregoing, the Board must conclude that it lacks 
jurisdiction to review the appeal on whether new and material 
evidence was submitted to reopen a claim  of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as a nervous condition and denied as depression 
(February 2003 rating decision).  The appeal is dismissed.  
 
II.  Service Connection - Headaches, Legs, Back

The veteran contends that his leg and back disabilities and 
headaches stem from a fall injury that occurred while he was 
stationed at Schofield Barracks, in Hawaii, in November 1955.  
He reports that he fell down a flight of stairs from the 
second to the first floor.  See November 2002 and February 
2004 statements.  In a 1986 statement, he reported his 
recollection that the accident occurred in September 1955.   

The Board acknowledges that the only service medical records 
in the claims file consist of separation medical examination 
reports dated in August 1952 and March 1955 (with a separate, 
orthopedic examination report, completed in November 1955).  
The RO determined that any additional service medical 
records, assuming they had existed, likely were lost to a 
fire.  Where additional service medical records, assuming any 
such records existed, are presumed lost or destroyed while 
they are in federal custody and not as a result of any fault 
on the veteran's part, the Board has a heightened 
responsibility to explain the rationale and bases for its 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   

First, notwithstanding the above, there is no contention that 
any presently claimed disability pre-existed service.  Thus, 
this appeal does not turn on whether aggravation could have 
taken place during either, or both, period(s) of service, and 
the potential evidentiary gap in terms of lack of clinical 
findings upon entrance in 1951 or 1954, are not material.  In 
addition, service connection may be had, with respect to 
claimed headaches, if it is found to be a neurological 
disability, and as well, the bilateral leg and back 
disabilities, to the extent they encompass arthritis or 
degenerative changes in the legs and/or spine.  38 C.F.R. 
§§ 3.307, 3.309(a) (arthritis and "organic disease of the 
nervous system" may be presumptively service-connected if 
shown to have been manifested to a minimum degree of 10 
percent within one year after discharge).  
   
That said, the service medical records that are available do 
not support a conclusion that chronic disabilities affecting 
the veteran's legs, back, or head became manifested during 
service.  The separation medical examination reports reflect 
normal clinical evaluation, including that for the spine and 
musculoskeletal system, neurological impairment, and 
psychiatric abnormality.  In this connection, the November 
1955 orthopedic examination report does reflect that the left 
wrist, specifically, was evaluated in September 1955.  The 
left wrist injury apparently is the same contended to be the 
cause of the leg, back, and head disabilities now claimed, 
although the March 1955 separation examination report itself 
does not explicitly discuss injury due to fall down the 
stairs and notes nothing about any other physical injury, 
regardless of cause, other than injury to the left wrist 
incurred in service, whether in November 1955 or prior.  
Further, the National Personnel Records Center (NPRC) 
determined that no "sick days" or "hospital remarks" were 
found for the period from September 1, 1955 to November 29, 
1955, which tends to be inconsistent with the contention 
that, along with the left wrist injury, which is documented, 
that he also had head, back, and leg injury associated with 
the fall.  In particular, credibility as to pertinent in-
service injury based on the veteran's contention that he was 
hospitalized with problems other than the wrist injury, to 
include a "brain concussion," vomiting, and memory loss, is 
eroded in light of the NPRC determination.  Nor does the 
record include post-service clinical evidence of 
manifestation of arthritis in the legs or back, or a 
neurological abnormality determined to be associated with 
physical or blunt trauma to the head within the governing 
presumptive period.  Service connection, however, may be had 
with evidence of pertinent diagnosis post-discharge, with 
clinical evidence linking it to active duty.  38 C.F.R. 
§ 3.303(d).  

On this point, the record presents one favorable medical 
opinion of a private doctor (Dr. Coca) and unfavorable VA 
medical opinions.  Essentially, Dr. Coca memorializes the 
veteran's reported history that he fell down a flight of 
stairs in service, was rendered unconscious (a contention not 
substantiated), and that, since then, he has had back pain 
and headaches.  Also inconsistent with the record, as 
explained below, is the veteran's personal and work history - 
that he has been unable to have a "normal" life or 
consistent gainful employment since discharge, presumably as 
told by the veteran to communicate his belief that these 
problems are due to the 1955 incident.  Then, in a wholly 
conclusory matter, Dr. Coca concludes that it is "most 
probably than not" that the veteran's "physical condition" 
(without specifying what "physical condition" means) is 
related to head and back trauma in service.  She basically 
presumes the truth of head trauma and unconsciousness, and 
then states that the "fact that [the veteran] was 
unconscious" indicates that the head trauma was "severe" 
and that his "intellectual changes" (again, based on the 
veteran's statement that his cognitive functioning had been 
impaired due to head injury) "were caused by it."  She 
further concludes that the veteran has limited flexibility 
and movement, as well as depression and anxiety, and that the 
psychiatric impairment is due to limited physical mobility.  
Then, she ends her report with a statement that all of 
"these" are due to in-service injury.  

With all due respect, Dr. Coca's letter, essentially, is 
little more than the veteran's own lay allegations 
memorialized by a doctor, but without adequate discussion on 
the underlying clinical basis for the positive nexus between 
presently manifested problems and injury in service.  It is 
entirely conclusory, and nowhere does Dr. Coca state that she 
had examined the veteran herself, or reviewed his medical 
history, or treated the veteran for any of the claimed 
problems.  The veteran apparently sought this doctor's 
opinion solely for the purpose of buttressing his claim, 
which, even if true, would not, alone, render the opinion 
wholly unreliable, but, under the circumstances, that 
consideration is one of several that ultimately makes the 
opinion marginally reliable.  The record is replete with 
clinical evidence that strongly suggests that the veteran's 
most significant ailments, to include paresis of the limbs, 
headaches, and joint pain, became problematic in and after 
the late 1970s, decades after service, and are associated 
with a stroke in 1977, and probable degenerative changes in 
joints over the course of time.  Such history is, in the 
Board's view, material to this case, and the lack of 
consideration thereof serves to erode the probative value of 
Dr. Coca's letter.             

In contrast, a VA medical examiner, who examined the veteran 
and reviewed his history as documented in the claims file, 
concluded, in October 2003, that there is no clinical basis 
to link chronic headaches, "tensional" type, purportedly 
post-traumatic in origin, to a 1955 injury.  The examiner 
noted, in particular, the lack of evidence of head trauma or 
neurological damage in 1955, and as well, lack of pertinent 
symptomatology until after the 1977 cerebrovascular accident.  

As for the claimed back and leg disabilities, also in October 
2003, the VA examiner diagnosed the veteran with 
cervicolumbar paravertebral myositis; moderate degenerative 
joint disease and straightening of the cervical lordosis due 
to muscle spasm based on a review of recent VA X-ray results; 
mild degenerative joint disease and straightening of the 
lumbar lordosis due to muscle spasms and osteopenia based on 
a review of recent VA X-ray results; varicose veins, lower 
extremities; clinical peripheral vascular insufficiency; 
degenerative arthritis of the knees and suprapatellar 
effusion based on recent VA X-ray results; degenerative 
arthritis, periarticular osteopenia and soft tissue swelling 
based on recent VA X-rays of the feet and ankles.  He noted 
the lack of evidence of leg or back injury in service, and 
explicitly stated that he had considered Dr. Coca's report, 
and concluded that it is not "at least as likely as not" 
that the diagnosed disabilities are the "direct or 
proximal" result of a 1955 injury.  He intimated that that 
the probative value of Dr. Coca's opinion is reduced because 
she apparently did not consider pertinent history in the form 
of negative separation examination reports.

Further, VA clinical records dated within the last several 
years reflect treatment for late effects of cerebrovascular 
disease, neck and back pain, headaches associated with neck 
spondylosis, ruling out association with cardiovascular or 
neurologic events, organic affective syndrome, and lower 
extremity pain apparently associated with the degenerative 
process.  Organic mood syndrome is documented in VA clinical 
records dating back to the 1980s; the veteran is status post 
a 1977 stroke, with residual paresis of the extremities 
(which, apparently together with joint pain from degenerative 
process, could be associated with the veteran's claim of leg 
disability as he does not specify for what leg disorder or 
disease he is seeking service connection).  Private clinical 
records dating back to the mid-1980s reflect complaints of 
multiple joint pain, edema in the legs, varicose veins in the 
legs, and organic cerebral damage attributed possibly to 
cerebral infarct with mental and emotional deterioration.  
Based on a review of the totality of the veteran's medical 
history, such evidence further buttresses the Board's 
conclusion that the various disabilities at issue here stem 
from various health complications arising in the last three 
decades, and not before then (i.e., 1955 incident).           

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection, 
and there is no reasonable doubt to be resolved as to any of 
the claimed disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.         

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In December 2002, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
advising him as to his and VA's respective claim development 
responsibilities.  He was told about basic service connection 
criteria, and that, if he identifies the care providers who 
treated him for the claimed disabilities, VA and non-VA, and, 
with respect to the latter, authorizes VA to obtain records 
directly on his behalf, then VA would assist him in securing 
the missing evidence.  The letter explained that VA is 
charged with securing evidence in federal custody, but that a 
claimant ultimately is responsible for substantiating the 
claim.  The veteran indicated that he has been treated at the 
VA medical facility in San Juan, and the records therefrom 
are in the claims file.  He himself submitted private 
clinical records.  The SOC cited 38 C.F.R. § 3.159, from 
which the "fourth element" notice requirement (that a 
claimant may send any pertinent evidence he has) is derived.  

The Board does not find prejudicial error with respect to 
failure to explicitly ask the veteran to supply everything he 
has concerning his claimed disabilities, or something to that 
effect, or failure to send notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria 
governing disability rating assignments; assignment of 
effective dates).  On the former, even as of July 2006, the 
veteran's representative submitted argument, but did not 
explicitly identify a notice defect.  At no time did the 
veteran or his representative state that there exist non-VA 
clinical records not previously submitted, or suggest that 
the record might be incomplete.  As for the latter notice 
defect, because service connection is denied on all three 
claimed disabilities, there can be no prejudice stemming from 
lack of notice on how disability is evaluated or on criteria 
governing effective dates for service connection or rating on 
degree of disability.  Under the circumstances, the Board 
fails to find material prejudice due to a notice defect that 
precludes a decision on the record on the merits of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes some service medical records, 
private medical records, the veteran's written statements, 
and VA clinical records, including examination findings 
appropriate to the claim.  Despite appropriate notice during 
appeal, the veteran has not identified sources of pertinent, 
existing evidence that is missing from the record and which 
he desires VA to review before adjudication.  The Board has 
considered whether the submittal of certain 
non-duplicative private clinical records, in late 2006 and 
early 2007, after the last SSOC was issued, warrant deferment 
of a decision on the merits of the claim pending initial RO 
opportunity to consider such records.  Although some of those 
records are relevant to the extent that they show recent 
treatment for medical problems affecting the back and 
extremities, they do not add information material to a 
decision on service connection in this case; nor to the 
contents therein suggest that there are additional records 
should be obtained.  Remanding the appeal solely to have the 
RO issue an SSOC including those additional records would, 
under the circumstances of this case, merely result in 
delayed adjudication without corresponding benefit to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board concludes that VA's duty to 
assist was met, and it is not precluded from adjudicating 
this decision based on the record.


ORDER

The appeal on the issue of whether new and material evidence 
was submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition and denied as depression (February 2003 
rating decision), is dismissed for lack of Board 
jurisdiction.

Service connection for chronic headaches, a bilateral leg 
disability, and back injury residuals is denied.


REMAND

Timeliness of Appeal - September 2002 Rating Decision 
(Depression)

In May 2002, the veteran filed a claim of entitlement to 
service connection for depression and to a higher rating for 
service-connected left wrist fracture, by history, navicular 
carpal tunnel syndrome, axonal neuropathy, for which a 20 
percent rating has been in effect since 1985.  In September 
2002, the RO denied the claim.  A September 24, 2002 letter 
notified the veteran of the denial and of his appeal rights.  
In October 2002, the veteran initiated timely appeal by 
filing a notice of disagreement (NOD).  With respect to the 
September 2002 denial of service connection for depression, 
in the NOD, the veteran expressed his belief that his 
depression is secondary to the service-connected left wrist 
disability.  

On November 20, 2003, the RO sent the veteran a Statement of 
the Case (SOC) on both issues, in response to the October 
2002 NOD.  In January 2004, the RO also issued another SOC, 
which concerned three issues different from those addressed 
in the September 2002 denial of service connection for 
depression and an increased rating for left wrist disability.  
On February 9, 2004, the veteran filed a VA Form 9, but he 
did not specify the issues he seeks to appeal (in other 
words, whether that Form 9 refers to the November 2002 SOC, 
and if so, which issue(s) addressed therein, or the January 
2004 SOC, and if so, which issue(s) addressed therein).  
Then, on February 24, 2004, the veteran filed another Form 9, 
which included handwritten statement concerning his 
psychiatric problems, including his "nervousness," and the 
RO apparently construed that Form 9 as the intended 
substantive appeal to the September 2002 rating decision on 
the issue of service connection for depression.

Then, on March 12, 2004, the RO sent the veteran a letter 
informing him of its determination that the Form 9 received 
on February 24, 2004, apparently intended to perfect appeal 
on the September 2002 rating decision, was not filed timely.  
The March 2004 letter enclosed VA Form 4107, which explained 
the veteran's right to appeal the determination on timeliness 
of appeal.  The veteran immediately responded to that letter 
by filing a statement in March 2004, and therein, he 
expressed his belief that he did file a timely appeal.  Based 
on the foregoing, the Board concludes that the veteran's 
March 2004 response to the RO's March 12, 2004 determination, 
by letter, that timely appeal was not filed on the September 
2002 rating decision, may reasonably be construed as an NOD 
to the March 2004 determination.  Therefore, the veteran is 
due an SOC on the issue, and the matter is remanded 
consistent with Manlincon v. West, 12 Vet. App. 238 (1998).           

Accordingly, the matter is REMANDED for the following 
actions:

Issue a Statement of the Case on whether 
timely appeal was filed on the September 
2002 rating decision on the denial of 
service connection for depression.  If, 
and only if, the veteran files timely 
substantive appeal thereafter, then return 
the matter for further Board review.     

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


